Illinois Official Reports

                                          Appellate Court




                      Won v. Grant Park 2, L.L.C., 2013 IL App (1st) 122523




Appellate Court              GLORIA WON, Plaintiff-Appellee, v. GRANT PARK 2, L.L.C., an
Caption                      Illinois Limited Liability Company, Defendant-Appellant.



District & No.               First District, Sixth Division
                             Docket No. 1-12-2523



Filed                        December 13, 2013
Rehearing denied             January 17, 2014



Held                         Defendant’s appeal from an award of summary judgment to plaintiff
(Note: This syllabus         in her action to recover her earnest money, upgrade fees, and accrued
constitutes no part of the   interest in connection with her contract to purchase a condominium
opinion of the court but     was dismissed for lack of jurisdiction, where the trial court struck
has been prepared by the     defendant’s postjudgment motion with prejudice when defendant
Reporter of Decisions        failed to appear at a status call, defendant did not seek to vacate that
for the convenience of       order within 30 days, and defendant’s notice of appeal was filed more
the reader.)                 than 30 days after the order was issued.


Decision Under               Appeal from the Circuit Court of Cook County, No. 10-L-10521; the
Review                       Hon. John C. Griffin, Judge, presiding.




Judgment                     Appeal dismissed.
     Counsel on               Brown Udell Pomerantz & Delrahim, Ltd., of Chicago (David A.
     Appeal                   Epstein, Timothy R. Matheson, and Dennis E. Both, of counsel), for
                              appellant.

                              Sterling Law Office, of Chicago (Kevin A. Sterling and Laura A.
                              Newcomer, of counsel), for appellee.



     Panel                    JUSTICE LAMPKIN delivered the judgment of the court, with
                              opinion.
                              Justice Hall concurred in the judgment and opinion.
                              Presiding Justice Rochford specially concurred, with opinion.




                                               OPINION


¶1         Defendant, Grant Park 2, L.L.C., appeals the circuit court’s order granting summary
       judgment in favor of plaintiff, Gloria Won, in her breach of contract action and awarding the
       return of her earnest money and upgrade fees, plus any accrued interest. Defendant contends
       the circuit court erred in awarding summary judgment in favor of plaintiff where she was in
       material breach of the parties’ contract for the sale of a newly constructed condominium.
¶2         We consider whether this court has jurisdiction over defendant’s appeal where
       defendant’s postjudgment motion was stricken with prejudice for failing to appear at a
       clerk’s status call, defendant did not move the court to vacate the striking order within 30
       days of its issuance, and the notice of appeal was filed more than 30 days after the issuance
       of the striking order. For the following reasons, we dismiss the appeal for lack of jurisdiction.

¶3                                          I. BACKGROUND
¶4         Plaintiff challenges this court’s jurisdiction over defendant’s appeal. Previously, plaintiff
       filed with this court a motion to dismiss the appeal for lack of jurisdiction. We initially
       denied plaintiff’s motion. However, plaintiff again argues in her brief on appeal that this
       court lacks jurisdiction to consider defendant’s appeal because defendant failed to file a
       motion to vacate the trial court’s April 5, 2012 order striking defendant’s postjudgment
       motion and failed to file its notice of appeal by May 5, 2012.
¶5         We have a duty to consider our jurisdiction before proceeding to the merits of the case,
       and this duty includes the obligation to reconsider the basis of our jurisdiction if our earlier
       ruling finding jurisdiction appears to be erroneous. Dus v. Provena St. Mary’s Hospital, 2012

                                                   -2-
       IL App (3d) 091064, ¶ 9. Accordingly, we must determine whether defendant’s notice of
       appeal was timely filed.
¶6          Plaintiff’s amended two-count complaint alleged defendant breached the parties’ real
       estate contract and breached its fiduciary duty by willfully intending to deprive plaintiff of
       her earnest money. Defendant filed an amended answer, affirmative defenses, and
       counterclaims.
¶7          In August 2011, plaintiff filed a motion for summary judgment pursuant to section
       2-1005 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1005 (West 2010)). Plaintiff
       argued that, because the condition precedent of closing by the outside date specified in the
       parties’ contract was not completed, she had a unilateral right to terminate the contract,
       which she did. She also argued that defendant fabricated its defense regarding an oral
       agreement under which the parties agreed to extend the outside closing date. Plaintiff
       supported her argument with portions of deposition testimony by each party’s attorney.
       Plaintiff additionally argued that she had the unilateral right to terminate the parties’ contract
       because defendant refused to remove the title exceptions not permitted by the contract or the
       attorney amendment to the contract.
¶8          The trial court denied plaintiff’s motion for summary judgment, finding that issues of fact
       existed precluding summary judgment regarding whether the planned development
       documents for the property permitted the title exceptions at issue. The planned development
       documents were absent from the record.
¶9          In January 2012, the trial court denied plaintiff’s motion to bar the admission of the
       planned development documents, which defendant had supplemented into the record.
       However, the trial court agreed to reconsider plaintiff’s motion for summary judgment.
       Defendant filed an emergency cross-motion for summary judgment.
¶ 10        On January 19, 2012, the trial court conducted a hearing on the parties’ cross-motions for
       summary judgment. The trial court granted plaintiff’s motion, denied defendant’s motion,
       and entered summary judgment in favor of plaintiff. In so ruling, the trial court found
       defendant failed to satisfy the conditions precedent to plaintiff’s obligation to close the real
       estate transaction as contemplated by the parties’ contract and the attorney amendment. The
       trial court entered judgment in favor of plaintiff in the amount of $63,550 (the earnest
       money) plus accrued interest and $975 (the upgrade fee) plus court costs.
¶ 11        On February 16, 2012, defendant filed a postjudgment motion to reconsider and reverse
       summary judgment. On February 29, 2012, the trial court entered a briefing schedule,
       ordering defendant to provide the court “at the Clerk’s Status Call” on April 5, 2012, with
       complete copies of all relevant documents, including the motion, response and reply. The
       briefing schedule order provided that defendant’s reply brief in support of its postjudgment
       motion was due April 4, 2012. The briefing schedule order prohibited the filing of
       supplemental briefs or citations without leave of court, indicated that no continuance of any
       of the brief due dates or the status call date would be granted without leave of court, and
       stated that the “[l]ack of compliance with any of the above may result in either striking or
       ruling on the motion without hearing, as applicable.”

                                                   -3-
¶ 12        On April 5, 2012, defendant failed to appear at the clerk’s status call, and the trial court
       entered an order striking defendant’s motion to reconsider and reverse summary judgment
       “with prejudice.”
¶ 13        On April 6, 2012, defendant, without leave of court, filed, two days late, its reply brief in
       support of its motion to reconsider.
¶ 14        On May 4, 2012, defendant filed a motion to set a hearing on its motion to reconsider
       pursuant to Illinois Supreme Court Rule 184 (eff. July 1, 1982), which allows either party to
       call up a motion for disposition either before or after expiration of the time period for filing
       the motion. Defendant stated that its motion to reconsider was timely filed and fully briefed
       and defense counsel “inadvertently failed to be present for the clerk’s status to set a hearing
       date.” Defendant stated that “the clerk telephoned counsel for Defendant and advised counsel
       to file a motion to set a hearing date.”
¶ 15        On May 16, 2012, the trial court set a briefing schedule on defendant’s motion to set a
       hearing. On May 25, 2012, plaintiff filed a response in opposition to defendant’s motion to
       set a hearing date, arguing that the trial court lacked jurisdiction to consider defendant’s
       postjudgment motion because the court’s April 5 order striking the motion was never
       vacated; therefore, the trial court lost jurisdiction 30 days after entry of the April 5 order.
¶ 16        On June 8, 2012, defendant filed a reply in support of its May 4 motion to set a hearing
       on its February 16 motion to reconsider. Defendant argued that its May 4 motion was timely
       filed within 30 days of the trial court’s April 5 striking order and restored the pendency of
       defendant’s February 16 motion to reconsider. Defendant also argued that it was entirely
       “semantical” and “immaterial” that its May 4 motion was styled as a motion to set a hearing
       rather than a motion to vacate the April 5 striking order. Defendant asserted the May 4
       motion was styled as a motion to set a hearing “on the express instruction of the judge’s
       clerk.” Defendant stated that defense counsel did not even know of the existence of the April
       5 striking order until May 18, 2012. According to defendant, earlier conversations between
       counsel and the judge’s clerk did not disclose the existence of the April 5 order, and
       plaintiff’s counsel, whom defendant alleged drafted the order, did not send it to defense
       counsel.
¶ 17        Over plaintiff’s jurisdictional objection, on June 19, 2012, the trial court granted
       defendant’s motion to set a hearing on its February 16 postjudgment motion. On July 26,
       2012, the trial court held a hearing on defendant’s motion, noted plaintiff’s continuing
       jurisdictional objection, and ultimately denied defendant’s postjudgment motion to
       reconsider.
¶ 18        On August 24, 2012, defendant filed a notice of appeal of the January 19, 2012 order
       granting summary judgment in favor of plaintiff and against defendant, and the July 26, 2012
       order denying reconsideration of the January 19, 2012 order.

¶ 19                                         II. ANALYSIS
¶ 20       The timely filing of a notice of appeal is mandatory and jurisdictional. Dus, 2012 IL App
       (3d) 091064, ¶ 10. Pursuant to Illinois Supreme Court Rule 303(a)(1) (eff. June 4, 2008), a
                                                   -4-
       notice of appeal must be filed within 30 days after the entry of the final judgment appealed
       from, or, if a timely posttrial motion directed against judgment is filed, within 30 days after
       the entry of the order disposing of the last pending postjudgment motion directed against that
       judgment or order. Therefore, the trial court loses jurisdiction after 30 days from the time the
       final judgment is entered when either (1) a posttrial motion directed against the judgment is
       not filed, (2) 30 days pass from the time the trial court disposes of a timely filed posttrial
       motion, or (3) a notice of appeal is timely filed. Bell v. Hill, 271 Ill. App. 3d 224, 228 (1995).
       Strict compliance with the supreme court rules governing the time limits for filing a notice of
       appeal is required, and neither a trial court nor an appellate court has the authority to excuse
       compliance with the filing requirements mandated by the supreme court rules. Id. When an
       appeal is untimely, this court has no discretion to take action other than to dismiss the appeal.
       Id.
¶ 21        In this case, the relevant time line is as follows: (1) on February 16, 2012, defendant filed
       a motion to reconsider and reverse the trial court’s January 19, 2012 summary judgment
       order in favor of plaintiff; (2) on April 5, 2012, defendant failed to appear at the clerk’s status
       call, and the court entered an order striking defendant’s postjudgment motion with prejudice;
       (3) on April 6, 2012, defendant, without leave of court, filed a reply brief in support of its
       motion to reconsider and reverse summary judgment two days after the date required by the
       briefing schedule; (4) on May 4, 2012, defendant filed its motion to set a hearing on the
       postjudgment motion; and (5) on August 24, 2012, defendant filed its notice of appeal within
       30 days of the denial of its postjudgment motion.
¶ 22        Relying on Yazzin v. Meadox Surgimed, Inc., 224 Ill. App. 3d 288 (1991), and its
       progeny, plaintiff argues that defendant’s May 4 motion to set a hearing on its postjudgment
       motion had no effect because there was no postjudgment motion pending. Instead, according
       to plaintiff, defendant had to file by May 5 a motion to vacate the trial court’s April 5 strike
       order in order to avoid the trial court losing jurisdiction because the postjudgment motion
       was stricken more than 30 days after the trial court had entered a final judgment. In other
       words, where the postjudgment motion could not have been refiled because it was stricken
       more than 30 days after the trial court’s January 19, 2012 final judgment and where the
       striking order was not vacated, the April 5 strike order started defendant’s 30-day clock for
       filing an appeal. Moreover, plaintiff maintains that the trial court’s order setting the
       postjudgment motion for hearing and its ruling following the hearing did not revest the court
       with jurisdiction because plaintiff continuously objected to jurisdiction as opposed to actively
       participating without objection. See Gentile v. Hansen, 131 Ill. App. 3d 250, 254 (1984) (“for
       [the] doctrine of revestment to apply, ‘the parties must actively participate without objection
       in proceedings which are inconsistent with the merits of the prior judgment’ ” (quoting
       People v. Kaeding, 98 Ill. 2d 237, 241 (1983))).
¶ 23        Defendant responds that the trial court’s April 5 order striking defendant’s postjudgment
       motion was a scheduling order and not a final dispositive ruling. Defendant argues that,
       because the strike order was merely a scheduling order, it was not necessary to move to
       vacate the order and, in any event, vacating the order would not have placed the
       postjudgment motion back on the trial court’s call nor set it for a hearing on the merits.
                                                    -5-
       Defendant maintains that Yazzin is distinguishable because the strike order in that case
       resulted from the movant’s failure to appear for a hearing on the merits of the motion at issue
       whereas, in this case, the strike order resulted from defendant’s failure to appear at “a less
       significant pre-hearing scheduling meeting with a clerk.” Defendant argues that when it
       moved to set the postjudgment motion for a hearing and the trial court ordered the hearing,
       defendant’s postjudgment motion was reinvigorated and restored to the court’s active
       schedule, and it tolled the time for filing an appeal. According to defendant, its May 4 motion
       to set the postjudgment motion for a hearing was essentially the same as if it had filed a
       motion to vacate the striking order where the relief requested was identical.
¶ 24        A trial court retains jurisdiction to consider judgments and orders within 30 days of entry
       of said judgments and orders. Workman v. St. Therese Medical Center, 266 Ill. App. 3d 286,
       291-92 (1994). Accordingly, a trial court has the authority to vacate an order striking a
       motion to reconsider and to reinstate the motion within that 30-day period. Id.
¶ 25        In this case, defendant failed to comply with the terms of the trial court’s briefing
       schedule order by failing to appear at the clerk’s status call as scheduled and provide the
       court with all the relevant pleadings and documents, and by failing to file a reply in support
       of its motion to reconsider. As a result, on April 5, 2012, the court entered an order striking,
       with prejudice, defendant’s motion to reconsider and reverse the summary judgment finding.
       Within 30 days of the striking order, defendant filed two documents. First, on April 6,
       defendant filed, without leave of court, a late reply in support of its motion to reconsider.
       Second, on May 4, defendant filed a motion, pursuant to Supreme Court Rule 184, to call up
       the February 16 motion to reconsider for disposition. Neither the April 6 reply nor the May 4
       motion referenced either the April 5 strike order or defendant’s failure to comply with the
       filing requirements of the briefing order.
¶ 26        Our review of the substance of the May 4 motion does not support defendant’s assertion
       that the May 4 motion essentially was the same as a motion to vacate the striking order and
       requested the same kind of relief. The record establishes that defense counsel was oblivious
       to the fact that defendant’s February 16 motion to reconsider was no longer pending. By
       defense counsel’s own admission, he was not aware of the April 5 strike order until May 18.
       Under these facts, we cannot conclude that defendant moved the trial court to reconsider and
       vacate the April 5 strike order within the 30-day period during which the court retained
       jurisdiction to reconsider that order.
¶ 27        While we agree with defendant that its failure to title its May 4 motion as a motion to
       vacate is not dispositive of the jurisdiction issue, this court does not elevate form over
       substance by limiting defendant to the relief defendant requested in its May 4 motion.
       Specifically, defendant’s May 4 motion merely asked to set its February 16 motion to
       reconsider the summary judgment for a hearing pursuant to Rule 184. Rule 184 provides:
                     “No provision in these rules or in the Civil Practice Law prescribing a period for
                filing a motion requires that the motion be heard within that period. Either party may
                call up the motion for disposition before or after the expiration of the filing period.”
                Ill. S. Ct. R. 184 (eff. July 1, 1982).

                                                   -6-
       Defendant’s May 4 motion, however, had no effect because in order to call up the February
       16 motion to reconsider, it had to be pending, and it clearly was not pending as a result of the
       April 5 strike order. Contrary to defendant’s argument on appeal, this case does not present a
       situation where a party’s motion to reconsider was merely taken off the trial court’s call. See
       Clark v. Han, 272 Ill. App. 3d 981, 985 (1995) (the plaintiffs’ postjudgment motion remained
       pending after the plaintiffs requested leave to file a memorandum of law in support of their
       motion and the trial court merely took the postjudgment motion off the court’s call). Here,
       the express terms of the trial court’s April 5 strike order clearly disposed of defendant’s
       motion to reconsider. Moreover, defendant cites no relevant authority to support the
       proposition that a strike order issued after a clerk’s status call somehow does not have the
       same effect as a strike order issued after a scheduled hearing on a motion.
¶ 28        The instant case closely resembles Yazzin, where the plaintiff did not move to vacate the
       trial court’s order striking the timely filed postjudgment motion after the plaintiff failed to
       appear on the scheduled hearing date. Yazzin, 224 Ill. App. 3d at 289. Within 30 days of the
       strike order but outside of the 30-day period for filing a postjudgment motion, the plaintiff
       filed a renotice of motion and scheduled another hearing. Id. A hearing was held and the
       postjudgment motion was denied. Id. The appellate court concluded the trial court lost
       jurisdiction to consider the postjudgment motion because it was stricken more than 30 days
       after the final judgment and the striking order was not vacated; therefore, the postjudgment
       motion was no longer pending and could not be refiled. Id. at 291. Because the plaintiff did
       not timely file a motion to vacate the striking order, when the plaintiff refiled a notice of
       motion, it had no effect due to the fact that no motion was pending. Id.
¶ 29        Similarly, in the instant case, defendant filed its May 4 motion to set a hearing on its
       struck postjudgment motion within 30 days of the strike order but outside the 30-day period
       for filing a postjudgment motion. In that May 4 motion, defendant never requested that the
       striking order be vacated and the postjudgment motion be reinstated on the trial court’s
       docket. Because defendant did not timely move to vacate the striking order, defendant’s May
       4 motion had no effect due to the fact that no motion was pending.
¶ 30        In support of its claim that this court has jurisdiction to consider this appeal, defendant
       cites Workman, but that case is distinguishable. In Workman, the trial court’s order striking
       the plaintiff’s motion to reconsider was vacated pursuant to the plaintiff’s motion to vacate
       the striking order and reinstate the motion to reconsider, which was timely filed within 30
       days of the striking order. Workman, 266 Ill. App. 3d at 291-92. Here, in contrast, defendant,
       as discussed in detail above, failed to timely move to vacate the April 5 strike order.
¶ 31        In accordance with Rule 303(a)(1), the April 5 strike order disposed of defendant’s
       postjudgment motion by striking it with prejudice. The trial court’s February 29 briefing
       order had warned the parties that their lack of compliance with that order could result in
       either striking the postjudgment motion or ruling on it without a hearing. That warning
       informed the parties of two possible ways of disposing of the postjudgment motion: the court
       could either treat the motion as abandoned and strike it, or the court could rule on the motion
       without further input from the parties. Either course of action would dispose of the
       postjudgment motion.
                                                  -7-
¶ 32        If the trial court had meant to simply remove the postjudgment motion from its active
       motion call, the court could easily have said that. To the contrary, the April 5 strike order
       stated that it was “with prejudice.” Compare B-G Associates, Inc. v. Giron, 194 Ill. App. 3d
52, 58-59 (1990) (in analyzing whether the trial court had jurisdiction to consider the
       defendants’ successive postjudgment motion, the appellate court deemed the trial court’s
       order, which struck the first postjudgment motion “with prejudice,” to have disposed of the
       first postjudgment motion), with Clark, 272 Ill. App. 3d at 985 (where the trial court stated
       that the postjudgment motion “has been withdrawn,” the appellate court concluded that the
       motion “was merely taken off the [court’s] call”), and Cutting-Kaestner Co. v. Goldberg, 107
Ill. App. 592, 592 (1903) (the court’s order stated that it struck “the case from the short cause
       calendar” (internal quotation marks omitted)).
¶ 33        The intention of the court is determined by the order entered, and where the language of
       the order is clear and unambiguous, it is not subject to construction. Belluomini v. Lancome,
       207 Ill. App. 3d 583, 585-86 (1990) (where there was no adjudication on the merits of the
       plaintiff’s cause–i.e., her case was dismissed for want of prosecution–and her motion to
       vacate the dismissal was stricken when she failed to appear at the motion hearing, the court
       found the strike order ambiguous under the circumstances because it lacked the term “with
       prejudice” to clearly denote a finality). Nothing in the unambiguous language of the April 5
       order, which struck defendant’s postjudgment motion “with prejudice,” indicates that it did
       not intend to dispose of defendant’s postjudgment motion.
¶ 34        In the instant case, defendant essentially attempts to refile its stricken postjudgment
       motion more than 30 days after it was stricken. If courts allowed litigants the option of
       resurrecting stricken postjudgment motions attacking a final order or judgment more than 30
       days after the postjudgment motion was stricken, then courts essentially would be allowing
       litigants to file successive postjudgment motions. Circuit courts, however, have no authority
       to hear successive postjudgment motions. B-G Associates, Inc., 194 Ill. App. 3d at 57. The
       rationale for precluding a circuit court’s consideration of successive postjudgment motions is
       also pertinent in situations involving the court’s consideration of untimely refiled stricken
       postjudgment motions. Permitting a losing litigant to return to the trial court indefinitely
       would tend to prolong the life of a lawsuit, would interfere with the efficient administration
       of justice, and would lend itself to harassment. See Sears v. Sears, 85 Ill. 2d 253, 259 (1981).
       “There must be finality, a time when the case in the trial court is really over and the loser
       must appeal or give up.” Id. The adjudication of untimely refiled stricken postjudgment
       motions would interfere with that policy, and justice is not served by permitting the losing
       party to string out his attack on a final judgment over a period of months.

¶ 35                                       III. CONCLUSION
¶ 36       Based on the aforementioned, we conclude that the trial court did not retain jurisdiction
       to consider defendant’s struck postjudgment motion after May 5, 2012. Accordingly,
       defendant’s August 24, 2012 appeal was not timely because it was filed more than 30 days
       after the entry of the April 5 strike order, which disposed of the last pending postjudgment

                                                   -8-
       motion directed against the judgment. Consequently, we dismiss defendant’s appeal due to
       lack of jurisdiction.

¶ 37      Appeal dismissed.

¶ 38        PRESIDING JUSTICE ROCHFORD, specially concurring.
¶ 39        I write separately because I believe there are reasons not to follow Yazzin v. Meadox
       Surgimed, Inc., 224 Ill. App. 3d 288 (1991), so strictly and believe the April 5 order was
       ambiguous and should be construed in light of the record. I also have concerns about the use
       of an order which strikes a motion, particularly a postjudgment motion which must be timely
       filed. In so writing, I do not suggest the circuit court acted unreasonably. I understand that
       orders striking a motion often are entered as a result of a litigant’s lack of diligence, which
       disrupts the orderly administration of court calls, as was the situation faced by the court
       below. I also recognize that the circuit court here gave defendant a fair and clear warning that
       such an order would be entered if it did not comply with the briefing schedule order.
¶ 40        A review of case law in addition to Yazzin demonstrates that reviewing courts in the past
       have struggled to give meaning to an order which “strikes” a motion and have given such
       orders various interpretations and treatments. See Belluomini v. Lancome, 207 Ill. App. 3d
583, 586 (1990) (order striking motion to vacate dismissal did not constitute a ruling on the
       merits and struck motion remained pending); B-G Associates, Inc. v. Giron, 194 Ill. App. 3d
52, 59 (1990) (order striking postjudgment motion with prejudice made prior judgment
       final); Richey Mfg. Co. v. Mercantile National Bank of Chicago, 40 Ill. App. 3d 923, 926
       (1976) (motion to vacate judgment was stricken and appellate court found the plaintiffs had
       “abandoned their motion by failing to present it for a determination on the merits”);
       Workman v. St. Therese Medical Center, 266 Ill. App. 3d 286, 291 (1994) (stricken motion
       was “reinstated as a pending motion” when a motion to vacate the strike order was granted);
       Mortgage Electronic Systems v. Gipson, 379 Ill. App. 3d 622, 628 (2008) (motion which was
       stricken was considered “abandoned” where there was no subsequent ruling on the motion);
       OneWest Bank, FSB v. Topor, 2013 IL App (1st) 120010, ¶ 17 (where the court, after citing a
       line of cases including Belluomini, held that “because the circuit court did not rule on the
       merits of the section 2-1401 petition but instead struck it and ordered the filing of a second
       petition, there was no final, appealable order on the section 2-1401 petition”); People v.
       Wade, 326 Ill. App. 3d 940, 942-43 (2001) (where the defendant’s motion to withdraw plea
       and reduce sentence was subject to an order stating, “[f]or the time being, motion stricken,
       not timely filed” was found to be final based on the order’s “substantive effect” (emphasis
       added and internal quotation marks omitted)). See generally Cutting-Kaestner Co. v.
       Goldberg, 107 Ill. App. 592, 593 (1903) (an order providing that the motion was “stricken
       off” did not mean the cause was dismissed or “finally disposed of in any other way”).
¶ 41       Our jurisdiction depends on the meaning to be given the April 5 order. If the April 5
       order “dispos[ed]” of defendant’s postjudgment motion so that under Supreme Court Rule
       303(a)(1) (Ill. S. Ct. R. 303(a)(1) (eff. June 4, 2008)) defendant was required to appeal within

                                                  -9-
       30 days of that order, or if the intent of the April 5 order was to declare that the postjudgment
       motion was no longer pending as if never filed and the time for appealing the summary
       judgment order had passed, we are without jurisdiction to consider the appeal. However if, as
       defendant argues, the April 5 order was administrative and did not resolve the motion, but
       merely took the motion off the court’s call until a hearing on the motion was set, jurisdiction
       in this court would exist.
¶ 42        Because I believe that the April 5 order is ambiguous (as orders striking motions
       generally are), it is subject to the applicable rules of construction. Twardowski v. Holiday
       Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 512 (2001) (citing Purcell & Wardrope,
       Chartered v. Hertz Corp., 279 Ill. App. 3d 16, 21 (1996)). Those rules require that any
       ambiguity in the April 5 order must be interpreted in the context of the record of proceedings.
       Id. Furthermore, the language of the order must be considered alongside the language of the
       law upon which it is based. People v. Cooper, 132 Ill. 2d 347, 354 (1989).
¶ 43        The April 5 strike order would have “disposed of” the postjudgment motion if it had
       decided the merits of the postjudgment motion. See Holloway v. Kroger Co., 253 Ill. App. 3d
944, 948 (1993). In determining whether the April 5 order disposed of the postjudgment
       motion on the merits, I find Belluomini helpful. In that case, the appellate court considered
       and interpreted an order which provided that the plaintiff’s motion to vacate a dismissal for
       want of prosecution was “stricken” and that the dismissal “stands in effect.” Belluomini, 207
       Ill. App. 3d at 584. The Belluomini court looked at the strike order “in the context of the
       record of proceedings and the situation which existed at the time of its rendition.” Id. at 586.
       The Belluomini court noted the order “used the term ‘stricken’ rather than ‘denied’ or
       ‘dismissed.’ ” Id. The court, despite the language which said the dismissal order “stands in
       effect,” held that the strike order did not result in the denial of the motion to vacate, and that
       the motion to vacate “remained pending and there was no adjudication on the merits.” Id.
¶ 44        In the same way, the strike order here did not include any language which would indicate
       that the postjudgment motion was “denied” or “dismissed.” Further, the April 5 order, even
       with the “with prejudice” language, neither decided nor resolved the merits of defendant’s
       postjudgment motion. The strike order was entered pursuant to the warning in the preprinted
       briefing schedule order that a failure to comply with its terms could result in either the
       striking of the motion or a “ruling on the motion without hearing.” Thus, the briefing
       schedule order recognized a distinction between striking a motion and ruling on the merits of
       a motion to address noncompliance. The consequence here was the striking of the
       postjudgment motion and not a ruling on the merits. My reading of the April 5 strike order as
       not disposing of the postjudgment order on its merits is consistent with the general purpose
       of a postjudgment motion. A consideration of the merits of postjudgment motions has “ ‘the
       salutary effect of promoting both the accuracy of decision making and the elimination of
       unnecessary appeals.’ ” Chand v. Schlimme, 138 Ill. 2d 469, 479 (1990) (quoting Brown v.
       Decatur Memorial Hospital, 83 Ill. 2d 344, 350 (1980)).
¶ 45        The majority cites Yazzin and concludes that as a result of the April 5 order, the
       postjudgment motion was no longer pending, and it rejects defendant’s contention that the
       postjudgment motion was merely taken off the circuit court’s call. In Yazzin, the plaintiff
                                                   - 10 -
       failed to appear on the date noticed for her posttrial motion and, as a result, the motion was
       struck. Yazzin, 224 Ill. App. 3d at 289. The Yazzin court relied on dicta in American National
       Bank & Trust Co. v. Bus, 212 Ill. App. 3d 133 (1991), and concluded that the order striking
       the posttrial motion meant the motion was “no longer pending,” and “could not be refiled” as
       it would be tardy. Yazzin, 224 Ill. App. 3d at 291. I believe that Yazzin’s reliance on the dicta
       in Bus was misplaced insofar as the central issue there was an interpretation of a local rule,
       which was not at issue in Yazzin and not at issue here. Bus, 212 Ill. App. 3d at 135. Further,
       the Yazzin court found that in Bus, the court had assumed that an order striking the motion at
       issue meant the motion was no longer pending. Yazzin, 224 Ill. App. 3d at 291. It is not
       entirely clear to me, from a complete reading of Bus, that the Bus court did make such an
       assumption.
¶ 46        Because every order should be considered individually and in its own context, I do not
       believe that Yazzin requires that every order striking a posttrial motion should be considered
       tantamount to a denial of that motion or interpreted to mean the struck motion was no longer
       pending, as if it had never been filed.
¶ 47        There is an argument to be made here that the circuit court did not intend that the
       postjudgment motion was to be considered no longer pending, as if it had never been filed,
       when it entered the April 5 order. The strike order was entered on the date of the clerk status
       call where the clerk was to determine whether the postjudgment motion was fully briefed and
       ready for a hearing before the circuit court. It is my experience and understanding that a
       judge often is not present at a clerk status call and the orders are prepared and left for later
       entry by the court. These circumstances tend to support defendant’s description of the strike
       order as administrative. Other circumstances support a reading of the April 5 order as one
       taking the motion off the call only. After the clerk status call and defendant’s failure to
       appear, the clerk instructed defendant to file a motion to set the postjudgment motion for
       hearing despite the entry of the order striking the motion. The circuit court, over plaintiff’s
       objection after briefing and a hearing, granted the motion and set a date for hearing on the
       previously filed original motion for reconsideration. The fact that the circuit court granted
       defendant’s motion to set a hearing on the original motion (a motion invited by the clerk)
       indicates that, despite the strike order, the circuit court may have considered the motion as
       still pending–albeit without a hearing or further date–until the motion to set a hearing date
       was granted.
¶ 48        Further, the interpretation given the April 5 order by the majority has a drastic and
       prejudicial impact and serves as a sanction against defendant for its noncompliance. Yet the
       entry of the April 5 order was not accompanied or supported by any findings required for
       upholding such a sanction, other than a notation that defendant failed to appear at the status
       call. See generally Cronin v. Kottke Associates, LLC, 2012 IL App (1st) 111632.
¶ 49        The strike order, however, does state that the motion is stricken “with prejudice.” There
       is no explanation in the record for the inclusion of this language. The record does not contain
       transcripts from the hearing on the motion to set a hearing date on the postjudgment motion
       and the hearing on the motion to reconsider itself. Without such transcripts, this court does
       not know what arguments were presented as to the circuit court’s jurisdiction and the true
                                                  - 11 -
       meaning of the April 5 order. We are without knowledge of any responses or findings made
       by the court. I do note that the Belluomini court found B-G Associates factually
       distinguishable because the strike order in that case was “with prejudice.” Belluomini, 207 Ill.
       App. 3d at 586 (citing B-G Associates, 194 Ill. App. 3d at 56). In B-G Associates, the
       defendants’ motion to vacate a default judgment was struck with prejudice and the
       defendants filed a successive motion to vacate. B-G Associates, 194 Ill. App. 3d at 55. The
       appellate court in B-G Associates found that the default judgment became final when the
       order striking the motion to vacate was entered. Id. at 59.
¶ 50       Because the record does not contain the transcripts of proceedings, the true intent of the
       “with prejudice” language cannot be determined. Without the transcripts, and in light of the
       “with prejudice” language, I concur with the majority’s conclusion.




                                                  - 12 -